 
Exhibit 10.1
 
AMENDMENT TO THE
RUMBLEON, INC.
2017 STOCK INCENTIVE PLAN
 
WHEREAS, RumbleOn, Inc., a Nevada corporation (the “Company”) currently
maintains and sponsors the RumbleOn, Inc. 2017 Stock Incentive Plan (the
“Plan”); and
 
WHEREAS, Section 14(k) of the Plan provides that the Board of the Directors of
the Company (“Board”) may amend the Plan from time to time; and
 
WHEREAS, the Board has determined it to be in its best interests to amend the
Plan as set forth herein; and
 
NOW, THEREFORE, effective upon the Company’s Stockholders’ approval as set forth
in Section 14(k) of the Plan, the following amendment to the Plan is hereby
adopted:
 
1. The last sentence of Section 5(a) of the Plan shall be amended and restated
to read as follows:
 
“The maximum number of shares of Common Stock that may be issued pursuant to
Awards granted under the Plan shall be 2,000,000.”
 
2. Section 5(b)(i) of the Plan shall be amended and restated to read as follows:
 
 “(i) With respect to the shares of Common Stock issuable pursuant to this
Section, a maximum of 2,000,000 of such shares may be subject to grants of
Incentive Stock Options;”
 
3. Except as modified by this Amendment, all of the terms and conditions of the
Plan shall remain valid and in full force and effect.
 
IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this instrument as of the 25th day of June 2018, on behalf of the
Company.
 
 
 
RUMBLEON, INC.
 
By: /s/ Steven R. Berrard                      

 
Name: Steven R. Berrard                      

 
Title: Chief Financial Officer                

 

 
 
 
 
 
